Citation Nr: 1639988	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  14-23 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during private treatment at Lake City Medical Center on October 3, 2013.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from February 1993 to June 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

Three power of attorney clarification letters were sent to the Veteran in May and August 2016.  The last letter, dated August 30, 2016, indicated that the Board would presume the Veteran was unrepresented unless she sent in a valid power of attorney within the next 30 days.  No power of attorney was submitted.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  On October 3, 2013, the Veteran received private treatment at Lake City Medical Center for a nonservice-connected disability - acute bronchitis and sinusitis.

2.  The totality of the evidence reveals that the Veteran's private care on October 3, 2013, was not rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

3.  The totality of the evidence reveals that during the Veteran's private care on October 3, 2013, VA facilities were feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.



CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of unauthorized medical expenses incurred during treatment at Lake City Medical Center on October 3, 2013.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 17.53, 17.120, 17.130, 17.1002(b), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the U.S. Court of Appeals for Veterans Claims (Court) implied the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  To the extent the VCAA is applicable to the instant medical expenses reimbursement claim, the Board has considered its provisions.  
 
Under the VCAA, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Review of the medical expenses folder, more commonly known as the duplicate Consolidated Health Record (CHR) file or Medical Administration Service (MAS) folder, reveals compliance with the VCAA.  The duty to notify was accomplished by way of a VCAA letter sent from the VAMC to the Veteran dated in March 2014.  Specifically, this letter advised the Veteran that, in order to substantiate her unauthorized medical expenses claim, she must submit or identify evidence that demonstrated that her private care was rendered in "emergent" circumstances and that VA facilities were not feasibly available at the time.  In a VA Fact Sheet enclosed with the VCAA letter, the Veteran was correctly advised of the prudent layperson definition of emergency care that applies in the present case.  

Furthermore, the Veteran's personal statements demonstrate she has actual knowledge of what evidence is required to establish payment or reimbursement of unauthorized medical expenses in the instant case.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that any notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  Specifically, the Veteran has argued that VA facilities were not feasibly available on October 3, 2013, as she had previously contacted the VA Clinic in Valdosta, Georgia about her respiratory symptoms, but the VA Clinic did not contact her back.  She has also asserted that a medical emergency existed because her respiratory symptoms were severe, and she had several friends die after experiencing similar symptoms.  See January 2014 NOD; May 2014 VA Form 9.  Overall, the Veteran has clearly demonstrated that she is aware of the criteria necessary to substantiate her unauthorized medical expenses claim based on the existence of an emergency and the lack of feasibility availability of VA facilities at the time.  

In addition, the Board concludes that a reasonable person in the Veteran's position would have known from the information she received what she was required to submit in order to substantiate her claim.  See Mlechick, 503 F.3d at 1344 (noting that a notice error is not prejudicial when a reasonable person could be expected to understand from the record what was needed).  In this regard, the March 2014 VCAA letter and VA Fact Sheet, the October 2013 administrative decision, as well as the March 2014 Statement of the Case (SOC) provided the Veteran with a copy of the law and regulations applicable to the prudent layperson standard for a medical emergency, as well as the feasible availability of VA facilities.  There is no prejudice or harm shown, as the Veteran has clearly demonstrated that she is aware of the criteria necessary to substantiate her medical expenses claim on the basis of the existence of a medical emergency and lack of an available VA facility.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of her claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

Accordingly, the Veteran has received all required notice in this case for the medical expenses reimbursement issue on appeal, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (providing that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

The Board also finds that the duty to assist has been met.  All pertinent private hospitalization records and medical bills were submitted or obtained, and the VAMC secured relevant VA treatment records.  VA also obtained October 2013 and January 2014 VA clinician opinions to address the issue of whether the Veteran's treatment was rendered in a medical emergency and whether VA or other Federal facilities were feasibly available.  The Veteran has also submitted private medical evidence, VA treatment records, and personal statements. 

There is no indication from the records or the Veteran and her representative that there is any outstanding evidence pertinent to the issue being decided herein.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014).  

II.  Law and Analysis - Medical Expenses Reimbursement

On the morning of Thursday, October 3, 2013, at 9:03a.m., the Veteran arrived on her own at the Lake City Medical Center.  She reported cough and nasal congestion.  She stated the symptoms had been present for three weeks.  She remained at the private hospital for under an hour.  She was diagnosed with acute bronchitis and sinusitis, and prescribed 500mg. of Amoxicillin.  The Veteran is not service-connected for any disability.  She has no health insurance.  Thus, there is no dispute that her private treatment was for nonservice-connected injuries.  She has submitted several private invoices.  

The VAMC denied the Veteran's medical reimbursement claim, determining that her hospitalization was not for emergency treatment.  VA has also denied payment or reimbursement of unauthorized medical expenses for this hospitalization on the basis that VA facilities were deemed feasibly available on October 3, 2013.   
	
The Veteran, however, requests reimbursement of these unauthorized medical expenses.  She contends that private treatment on October 3, 2013, was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  She has also asserted that VA facilities were not feasibly available on October 3, 2013, as she had previously contacted the VA Clinic in Valdosta, Georgia about her respiratory symptoms, but the VA Clinic did not contact her back.  See January 2014 NOD; May 2014 VA Form 9.  

Initially, under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2015).  However, the Veteran has never contended, and the evidence does not demonstrate, that she received prior VA written authorization for her private hospitalization.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of authorized private hospitalization is unwarranted.  The issue of prior authorization is thus not applicable here.

Regardless, when a Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment, specifically 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability.   

In the instant case, because there is no dispute that the treatment in question was rendered for nonservice-connected disability, the Veteran is not eligible for payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility for a service-connected disability under 38 U.S.C.A. § 1728(a).  The Veteran does not have any service-connected disabilities.  There is also no evidence or allegation she is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, or that she had a total disability permanent in nature resulting from her service-connected disabilities, or that her nonservice-connected respiratory problems  were associated with and aggravating service-connected disabilities, which in certain instances might have qualified her under 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120(a).  Consequently, the only possible route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725.

For cases of emergency treatment, such treatment means medical care or services furnished, in the judgment of VA (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time (i) as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) as a Department facility or other Federal facility accepts such transfer if at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  See 38 U.S.C.A. § 1725 (West 2014). 

Pursuant to 38 C.F.R. § 17.1002(a)-(h) (2015), to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and the implementing regulations, the Veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(h) (2015).  All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  

Both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a medical emergency.  That is, VA should weigh the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  

In determining the claim at issue, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has already met many of the substantive and administrative criteria for payment or reimbursement of nonservice-connected medical care listed under 38 C.F.R. § 17.1002(a)-(h) (2015).  It has been already determined by the VAMC that the claim for reimbursement was timely filed by the Veteran, that the Veteran is financially liable to the private provider of treatment, that the Veteran is without health insurance, that the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment, that the Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided, and that the services in question were provided in a hospital emergency department.  See 38 C.F.R. §§ 17.1002(a)-(h), 17.1005 (2015).  

The central issues in the present case thus are the following:  (1) whether the private treatment at Lake City Medical Center on October 3, 2013, was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (2) and whether a VA or other Federal facility/provider was not feasibly available on October 3, 2013, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. §§ 1725(f)(1); 38 C.F.R. § 17.1002(b), (c).  Simply stated, in the present case, the Veteran prevails if the Board concludes a medical emergency existed and a VA facility was not feasibly available on October 3, 2013, under applicable VA law and regulations.  Incidentally, VA's authorization to make payment beyond the point of stabilization is not at issue here because the Veteran was only hospitalized for under an hour on October 3, 2013, and left on her own accord in stable condition when her symptoms improved.  See 38 C.F.R. §§ 17.53, 17.1001(d), 17.1005 (2014).  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on Thursday, October 3, 2013, under the amended version of 38 U.S.C.A. § 1725 are not met.  In this regard, the totality of the circumstances demonstrates that the Veteran's October 3, 2013, hospitalization was not emergency treatment under the amended version of 38 U.S.C.A. § 1725(c).  That is, the evidence of record establishes that no medical emergency existed at that time under the prudent layperson standard and that VA facilities were feasibly available at that time.
With regard to lay evidence, the Veteran has contended that her private treatment on October 3, 2013, was rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  She indicates she had sore throat, the discharging of yellow sputum, a headache, and difficulty breathing.  These symptoms had been present for three to four weeks.  She had tried over-the-counter medications without success.  The symptoms were worsening and becoming intolerable.  She was concerned her symptoms may be contagious.  She feared she had pneumonia.  She also mentioned that she had a close friend die after experiencing similar symptoms.  On the morning of October 3, 2013, she already was scheduled for a mammogram at a separate private facility right across the street from the Lake City Medical Center.  Thus, she thought it was prudent to visit the Lake City Medical Center for her respiratory problems as she was already nearby.  Moreover, she asserts two weeks prior to her private treatment on October 3, 2013, she contacted and left a message with the VA Clinic in Valdosta, Georgia about her respiratory symptoms, but the VA Clinic did not contact her back.  Thus, she says she had no reason to believe VA would help her.  See January 2014 NOD; May 2014 VA Form 9.  (On this issue, in the March 2014 SOC, the AOJ advised VA CPRS notes do not document any phone call from the Veteran to the VA Clinic in Valdosta, Georgia, in September 2013).  

With regard to medical evidence on the issue of whether a medical emergency existed, the private medical records from the Lake City Medical Center reveal that on the morning of Thursday, October 3, 2013, at 9:03a.m., the Veteran arrived on her own at Lake City Medical Center.  Notably, she was not brought by ambulance.  She did not even require the assistance of another person to get to the hospital.  She reported cough and nasal congestion.  She stated the symptoms had been present for three weeks.  She denied any fever, wheezing, chest pain, nausea, or vomiting.  Upon objective examination, she was alert and oriented x 3, in no acute distress, atraumatic in multiple areas, a normal pharynx, no respiratory distress, no respiratory tenderness, and normal breathing sounds.  Her condition was deemed "stable."  Significantly, she remained at the private hospital for only under an hour before discharge.  She was diagnosed with acute bronchitis and sinusitis, and prescribed 500mg. of Amoxicillin.  All other symptomatology was normal.  Overall, for the most part, these facts documented in the private hospital records provide strong evidence against the claim, as they support a situation that was non-emergent and not severe.  

With regard to the other evidence of record regarding the issue of whether a medical emergency existed, the Board has also considered the October 2013 and January 2014 VA clinical opinions by VA physicians.  Both VA physicians opined that denial was appropriate in that there was not emergency care, noting the onset of the condition was three weeks prior.  There is no contrary medical opinion of record.       

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Although the Veteran is competent to describe her symptoms on October 3, 2013, the Board finds the other evidence of record on the issue of whether a medical emergency existed to be more probative than the Veteran's lay assertions; thus the other evidence of record outweighs her lay statements.  That is, for the most part, the evidence of record does not support the Veteran's lay assertions and instead provides affirmative evidence against them, with regard to whether a medical emergency existed on October 3, 2013.  For example, the Veteran was discharged from the hospital in under an hour, a relatively short time.  Also, her symptoms did not rise to a severe enough level when she was objectively examined.  She did not require an ambulance when travelling to the private facility.  Aside from cough and nasal congestion, all of her signs and symptoms were normal.  Her diagnoses were acute bronchitis and sinusitis.  No medical personnel indicated she was in immediate medical danger.  Indeed, the Veteran herself waited approximately three weeks before seeking private medical attention at an emergency room, which suggests that she did not believe her health was in serious jeopardy.  This medical evidence shows that her acute bronchitis and sinusitis was not a serious condition.  Overall, the evidence of record does not paint a picture of an injury or symptoms "hazardous" to life or to health.  There is no persuasive medical or lay evidence of record that a medical emergency existed on October 3, 2013.  

Per the Swinney case, the Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a medical emergency.  In short, the totality of the evidence establishes that a medical emergency did not exist on October 3, 2013.  It is not shown that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).  

Because the facts do not meet the medical emergency requirement for emergency treatment under 38 U.S.C.A. § 1728(c), reimbursement is prohibited.  The Board need not address other criteria such as the feasible availability of VA facilities, as the failure to meet any of the criteria precludes payment or reimbursement of unauthorized medical expenses.  Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 544.   

In any event, for purposes of thoroughness, the Board will now turn to the issue of feasible availability.  

The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. 
§ 17.53.  A VA facility may be considered as not feasibly available when the urgency of the medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  38 C.F.R. 
§ 17.53. 

Payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).  38 C.F.R. § 17.1002(c).

Payment or reimbursement of the expenses of emergency treatment, not previously authorized, can be made when VA or other Federal facilities that VA has an agreement with to furnish health care services for Veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120(c).  

No reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  38 C.F.R. § 17.130.  

With regard to feasibility availability of a VA facility on October 3, 2013, as to the relative distance of the travel involved, the Board may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995).  The nearest VAMC from the Veteran's location on that morning was the VAMC in Lake City, Florida, which is only a 9 minute drive from the Lake City Medical Center.  The Veteran's medical condition was not severe enough that she could not have visited the VAMC in Lake City, Florida, which could have handled the Veteran's diagnoses of acute bronchitis and sinusitis.  The distance to the VAMC in Lake City, Florida, was only a short distance away.

In addition, there is also no reason the VAMC would have refused treatment for her acute bronchitis and sinusitis.  The Veteran simply chose the private facility instead because it was convenient to her separate mammogram appointment.  Thus, the nature of the treatment is not at issue.  Although the Veteran states a VA Clinic did not return her phone call regarding her symptoms one week earlier, it cannot be deduced from this that the nearby VAMC would not be able to adequately her treat her condition if she had chosen to visit the VAMC that morning.  The Board has already described in great detail above that the Veteran's condition was non-emergent; as such, the urgency of the Veteran's medical condition did not make it necessary to use a private facility in lieu of a VA facility.  The Veteran did not even require an ambulance.  

Additionally, the Board has also considered the October 2013 and January 2014 VA clinical reviews by VA physicians.  The October 2013 and January 2014 VA clinicians opined that VA facilities were feasibly available.  There is no contrary medical opinion of record.  

In summary, on the morning of October 3, 2013, the Veteran's treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.  No reimbursement or payment of services not previously authorized will be made in such circumstances.  An attempt to use VA facilities beforehand would have been considered reasonable by a prudent layperson.  See 38 C.F.R. §§ 17.120(c), 17.1002(c).  

Therefore, based on the foregoing, the Board concludes that the Veteran's private treatment on the morning of October 3, 2013, was not rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  In addition, the VAMC in Lake City, Florida, was "feasibly available" on the morning of October 3, 2013.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.53, 17.120(b), (c).  Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of unauthorized medical expenses incurred during treatment at Lake City Medical Center on October 3, 2013.  38 U.S.C.A. §§ 1725, 5107 (West 2014).   


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during treatment at Lake City Medical Center on October 3, 2013, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


